

114 HR 6509 IH: Solider’s HONR Act
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6509IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Heck of Washington introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend the Servicemembers Civil Relief Act to improve the submission of proof of military service
			 for purposes of interest rate limitations under such Act.
	
 1.Short titleThis Act may be cited as the Soldier’s Help Obtaining Negotiated Rates Act or the Solider’s HONR Act. 2.Proof of period of military service for purposes of interest rate limitation under the Servicemembers Civil Relief ActSection 207(b)(1) of the Servicemembers Civil Relief Act (50 U.S.C. 3937(b)(1)) is amended to read as follows:
			
				(1)Proof of military service
 (A)In generalNot later than 180 days after the date of a servicemember's termination or release from military service, in order for an obligation or liability of the servicemember to be subject to the interest rate limitation in subsection (a), the servicemember shall provide to the creditor written notice and a copy of—
 (i)the military orders calling the servicemember to military service and any orders further extending military service; or
 (ii)any other appropriate indicator of military service, including a certified letter from a commanding officer.
						(B)Independent verification by creditor
 (i)In generalRegardless of whether a servicemember has provided to a creditor the written notice and documentation under subparagraph (A), the creditor may use, in lieu of such notice and documentation, information retrieved from the Defense Manpower Database Center through the creditor’s normal business reviews of the Database Center for purposes of obtaining information indicating that the servicemember is on active duty.
 (ii)Safe harborA creditor that uses the information retrieved from the Defense Manpower Database Center under clause (i) with respect to a servicemember has not failed to treat the debt of the servicemember in accordance with subsection (a) if—
 (I)such information indicates that, on the date the creditor retrieves such information, the servicemember is not on active duty; and
 (II)the creditor has not, as of such date, received the written notice and documentation required under subparagraph (A) with respect to the servicemember..
		